 



Exhibit 10.2
JEFFERIES GROUP, INC.
2003 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AGREEMENT
     AGREEMENT dated as of [insert grant date] (the “Grant Date”), between
JEFFERIES GROUP, INC., a Delaware corporation (the “Company”), and [insert
employee name] (“Employee”).
     WHEREAS, the Compensation Committee of the Board of Directors (the
“Committee”) has determined that the Company shall make a grant of Restricted
Stock to Employee under the Company’s 2003 Incentive Compensation Plan (the
“2003 Plan”), in furtherance of the purposes of the 2003 Plan and in recognition
of Employee’s service as an employee of the Company and/or its subsidiaries; and
     WHEREAS, the Company desires to confirm the grant of Restricted Stock, and
to set forth the terms and conditions of such grant, and Employee desires to
accept such grant and agree to the terms and conditions thereof, as set forth in
this Restricted Stock Agreement (the “Agreement”).
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Grant of Restricted Stock. The Company hereby confirms the grant, under
the 2003 Plan, to Employee on the Grant Date set forth above of [insert number
of shares] shares of Restricted Stock (the “Restricted Stock”). The Restricted
Stock is subject to all of the terms and conditions set forth in this Agreement,
including the restrictions set forth in Section 3. The Company shall issue in
the name of Employee, as promptly as practicable, one or more certificates
representing the shares of Common Stock, $.0001 par value (“Common Stock”),
granted as Restricted Stock or shall instruct its transfer agent to issue
Restricted Stock which shall be maintained in “book entry” form on the books of
the transfer agent. The Restricted Stock shall bear the restrictive legend and
be subject to the other terms set forth in Section 3. For purposes of this
Agreement, each tranche of shares of Common Stock will remain Restricted Stock
until the expiration of the Restrictions (as defined in Section 3) on such
tranche or the forfeiture of the Restricted Stock, without regard to
extraordinary transactions which may affect the Common Stock except as may be
otherwise provided under the 2003 Plan and determinations of the Committee
thereunder.
     2. Incorporation of 2003 Plan by Reference. The Restricted Stock has been
granted to Employee under the 2003 Plan. The 2003 Plan and information regarding
the 2003 Plan, including documents that constitute the “Prospectus” for the 2003
Plan under the Securities Act of 1933, can be viewed and printed out from the
Company’s secure Intranet website, www.corp.jefco.com (go to People Services,
then to Plan Documents). All of the terms, conditions, and other provisions of
the 2003 Plan are hereby incorporated by reference into this Agreement.
Capitalized terms used in this Agreement but not defined herein shall have the
same meanings as in the 2003 Plan. If there is any conflict between the
provisions of this Agreement and the provisions of the 2003 Plan, the provisions
of the 2003 Plan shall govern. Employee hereby acknowledges that the 2003 Plan
and information regarding the 2003 Plan has been made readily available to him
and agrees to be bound by all the terms and provisions thereof (as presently in
effect or hereafter amended), rules and regulations

 



--------------------------------------------------------------------------------



 



adopted from time to time thereunder, and by all decisions and determinations of
the Committee made from time to time thereunder.
     3. Restrictions on Restricted Stock and Related Terms.
     (a) Restrictions Generally. Until they expire in accordance with
Section 3(b), the following restrictions (the “Restrictions”) shall apply to the
Restricted Stock: (1) the Restricted Stock shall be subject to a risk of
forfeiture as set forth in Section 3(b) (the “Risk of Forfeiture”), and
(2) Employee shall not sell, transfer, assign, pledge, margin, or otherwise
encumber or dispose of the Restricted Stock (except for transfers and
forfeitures to the Company). Upon issuance of certificates or the transfer agent
making the appropriate entry on its books representing the Restricted Stock in
the name of Employee, which shall occur as promptly as practicable after the
Grant Date, Employee shall be entitled to receive dividends on the Restricted
Stock as provided in Section 3(e), shall be entitled to vote Restricted Stock on
any matter submitted to a vote of holders of Common Stock, and shall have all
other rights in connection with such Restricted Stock as would a holder of
Common Stock except as otherwise expressly provided under this Section 3, and
subject to the Committee’s authority (including authority to make adjustments to
Awards) under the 2003 Plan.
     (b) Risk of Forfeiture and Expiration Thereof. Unless otherwise determined
by the Committee, if for any reason Employee’s employment by the Company or a
subsidiary terminates prior to the expiration of the Restrictions, and
immediately thereafter Employee is not employed by the Company or any direct or
indirect subsidiary of Company (“Termination”), except as set forth below, all
Restricted Stock as to which the Restrictions have not expired at or before the
time of such Termination (and any related property resulting from
Section 3(e)(iii)) shall be forfeited at the time of such Termination. Except as
otherwise specifically set forth herein, the Restrictions shall expire as to
[insert percentage to vest]% of the shares of Restricted Stock (and any related
property) on each of [insert vesting dates] (each being a “Vesting Date,” at
which date such Restricted Stock is deemed “vested”).

  (i)   Death or Disability. If Employee dies or if such Termination is by
reason of Employee’s Disability (as defined below), then such forfeiture and
automatic repurchase shall not occur, and the Restrictions as to all of the
shares of Restricted Stock shall immediately expire upon such death or
Termination.     (ii)   Involuntary Termination by the Company not for Cause
(and not subject to Section 3(b)(iii)). In the event of an involuntary
Termination of Employment by the Company not for Cause (other than a Termination
not for Cause following a Change in Control), provided that the Employee
executes a settlement agreement and release in such form as may be requested by
the Company, Restricted Stock not then or previously vested shall not then be
forfeited, but thereafter shall be forfeited and repurchased by the Company (as
provided above) if there occurs a Forfeiture Event prior to the earlier of the
Vesting Date for such Restricted Stock or Employee’s death. A “Forfeiture Event”
shall be deemed to occur if, following Employee’s Termination by the Company not
for Cause, Employee renders services for any organization or engages (either as
owner, investor, partner, stockholder, employer,

-2-



--------------------------------------------------------------------------------



 



      employee, consultant, advisor, or director) directly or indirectly, in any
business which is or becomes competitive with the Company, its subsidiaries or
affiliates. However, following Employee’s Termination by the Company not for
Cause, it shall not constitute a Forfeiture Event if Employee purchases stock or
other securities of an organization or business so long as the stock or other
securities are listed upon a recognized securities exchange or traded
over-the-counter and such investment does not represent a greater than five
percent equity interest in the organization or business.     (iii)   Termination
not for Cause Following a Change in Control. If, following a Change in Control,
Employee’s employment is terminated not for Cause by the Company or its
successor, Restrictions on all of the then-outstanding Restricted Stock not
vested at the date of Termination will immediately expire and such Restricted
Stock will immediately vest. If a Change in Control occurs followed by
Termination of Employment by the Company not for Cause and a determination is
made by the Company pursuant to Sections 280G and 4999 of the Code that a
“golden parachute” excise tax will be payable in connection with compensation to
Employee hereunder, Employee’s right to accelerated vesting of the shares upon
the Change in Control, to the extent such right results in “parachute payments”
(as such term is defined in Code Section 280G), shall be limited to the extent
just necessary to avoid the excise tax. This limitation shall be applied in a
manner that maximizes the number of shares as to which accelerated vesting can
apply (or, stated conversely, any limitation on acceleration of vesting shall
apply first to those shares with the lengthiest remaining vesting period, which
shares would result in the highest “parachute payments”).     (iv)   Termination
by Employee for any reason or Termination by the Company for Cause. In the event
of Employee’s Termination of Employment by Employee for any reason (other than
due to death or Disability) or by the Company for Cause, the portion of the
then-outstanding Restricted Stock not vested at the date of termination will be
forfeited and repurchased by the Company (as provided above).

     (c)     Certain Definitions. The following definitions apply for purposes
of this Agreement:

  (i)   “Cause” means Employee’s:         Neglect, failure or refusal to timely
perform the duties of Employee’s employment (other than by reason of a physical
or mental illness or impairment), or Employee’s gross negligence in the
performance of his or her duties;         Material breach of any agreements,
covenants and representations made in any employment agreement or other
agreement with the Company or any of its subsidiaries or affiliates or violation
of internal policies or procedures as are in effect as of the date such action
is taken, including but not limited to the Company’s Code of Ethics and
Standards of Employee Conduct, as amended from time to time;

-3-



--------------------------------------------------------------------------------



 



      Violation of any law, rule, regulation or by-law of any governmental
authority (state, federal or foreign), any securities exchange or association or
other regulatory or self-regulatory body or agency applicable to Employee, the
Company, its subsidiaries or affiliates or any material general policy or
directive of the Company, its subsidiaries or affiliates;         Conviction of,
or plea of guilty or nolo contendere to, a crime involving moral turpitude,
dishonesty, fraud or unethical business conduct, or any felony of any nature
whatsoever;         Failure to obtain or maintain any registration, license or
other authorization or approval that Employee is required to maintain or that
the Company, its subsidiaries or affiliates reasonably believes is required in
order for Employee to perform his or her duties, provided, however, that
Employee shall be given written notice of any such registration, license or
other authorization or approval that he or she is required to obtain and a
reasonable period of time to obtain such registration, license, or other
authorization or approval; or         Willful failure to execute a directive of
the board of directors of the Company or any of its subsidiaries or affiliates,
the Executive Committee of any of the Company’s subsidiaries or affiliates, or
Employee’s supervisor (unless such directive would result in the commission of
an act which is illegal or unethical) or commission of an act against the
directive of such Board, such Executive Committee or Employee’s supervisor.    
(ii)   A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied after the Grant Date:         Any
person (as defined in section 3(a)(9) of the Securities Exchange Act of 1934, as
such term is modified in Section 13(d)), other than (i) an employee plan
established by the Company or any of its subsidiaries; or (ii) any group of
Company employees holding shares subject to agreements relating to the voting of
such shares becomes a beneficial owner, directly or indirectly, of more than 51%
of the voting stock of the Company;         The consummation of a merger or
consolidation of the Company with any other corporation or any other entity, or
the issuance of voting securities in connection with a merger or consolidation
of the Company, if the holders of the Company’s voting securities immediately
prior to such transaction hold in the aggregate less than a majority of the then
outstanding voting securities of the Company (or any successor company or
entity) entitled to vote generally in the election of the directors of the
Company (or such other company or entity) after such transaction;

-4-



--------------------------------------------------------------------------------



 



      The sale or disposition by the Company of all or substantially all of its
assets in which one person or more than one person acting as a group acquires
assets from the Company that have a total gross fair market value equal to more
than 50% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition; or         A change in the
composition of the Board of Directors of the Company such that individuals who,
as of the date of this agreement, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors of the Company; provided, however, that any
individual becoming a member of the Board of Directors of the Company subsequent
to the date of this agreement whose election, or nomination for election by the
shareholders of the Company, was approved by a vote of at least a majority of
the directors then constituting the Incumbent Board shall be considered as if
that individual were a member of the Incumbent Board.     (iii)   “Disability”
means that Employee has commenced receipt of long-term disability benefits under
the Company’s long-term disability policy as in effect at the date of Employee’s
termination of employment.     (iv)   “Termination” or “Termination of
Employment” means the event by which Employee ceases to be employed by the
Company, its subsidiaries and affiliates and immediately thereafter is not
employed by any other entity included within the Company.

          (d) Evidence of Restricted Stock. Restricted Stock shall be evidenced
either (i) by issuance of one or more certificates in the name of Employee or
(ii) by an entry on the books of the Company’s transfer agent. The Restricted
Stock shall bear an appropriate legend referring to the terms, conditions, and
Restrictions applicable hereunder in substantially the following form:
The shares of Common Stock represented by this certificate (the “Shares”) have
been granted by Jefferies Company, Inc. (the “Company”) as Restricted Stock
under the Company’s 2003 Incentive Compensation Plan (the “2003 Plan”) and the
Restricted Stock Agreement (the “Agreement”), dated as of [insert date of
agreement] between the registered owner named hereon (“Employee”) and the
Company. Under the 2003 Plan and the Agreement, copies of which may be examined
at the office of the Secretary of the Company, until [insert last vesting date]
(subject to acceleration in certain circumstances), Employee shall not sell,
transfer, assign, pledge, margin, or otherwise encumber or dispose of the Shares
(except for transfers and forfeitures to the Company), and Employee shall
forfeit the Shares upon termination of Employee’s employment with the Company
and its subsidiaries in certain circumstances. The Shares are subject to certain
other terms and conditions set forth in the Agreement.
Unless otherwise determined by the Company, certificates representing Restricted
Stock shall remain in the physical custody of the General Counsel of the Company
or his designee until such time as Restrictions on such Restricted Stock have
expired. In addition, Restricted Stock shall be subject to

-5-



--------------------------------------------------------------------------------



 



such stop-transfer orders and other restrictive measures as the General Counsel
of the Company shall deem advisable under federal or state securities laws,
rules and regulations thereunder, and the rules of the New York Stock Exchange
(the “NYSE”) or any national securities exchange or automated quotation system
on which Common Stock is then listed or quoted, or to implement the
Restrictions.
     (e) Dividends and Distributions; Stock Splits. Employee shall be entitled
to receive dividends and distributions payable with respect to Restricted Stock
if and to the extent that he or she is the record owner of such Restricted Stock
on any record date for such a dividend or distribution and he or she has not
forfeited such Restricted Stock on or before the payment date for such dividend
or distribution, and Restricted Stock shall be subject to any stock split,
subject to the following terms and conditions:

  (i)   In the event of a cash dividend or distribution on Common Stock which is
not a large, special and non-recurring dividend or distribution (as determined
by the Board of Directors), such dividend or distribution shall be paid in cash
to Employee;     (ii)   In the event of a large, special and non-recurring cash
dividend payable on Common Stock, the Company shall retain the amount of such
cash dividend and, in lieu of delivery thereof, shall grant to Employee
additional shares of Restricted Stock having a fair market value (as determined
by the Committee) at the payment date of the dividend or distribution equal to
the amount of cash paid as a dividend or distribution on each share of Common
Stock multiplied by the number of shares of Employee’s Restricted Stock. Such
additional Restricted Stock will be subject to the same Restrictions and to such
other terms and conditions as applied to the Restricted Stock;     (iii)   In
the event of any non-cash dividend or distribution in the form of property other
than Common Stock payable on Common Stock (including shares of a subsidiary of
the Company distributed in a spin-off) (unless the Committee determines to make
equitable adjustments under Section 5.3 of the 2003 Plan in lieu of the
procedure specified in this Section 3(e)(iii)), the Company shall retain in its
custody the property so distributed in respect of Employee’s Restricted Stock,
which property will be subject to the same Restrictions and to such other terms
and conditions of the 2003 Plan and this Agreement as apply to the Restricted
Stock with respect to which such property was distributed, until such time as
the Restrictions expire or the Restricted Stock (together with such property)
are forfeited. To the greatest extent practicable, such property will be treated
the same as such Restricted Stock with respect to which the property was
distributed, including in the event of any dividends or distributions paid in
respect of such property or with respect to the placement of any legend on
certificate(s) or documents representing such property.     (iv)   In the event
of a dividend or distribution in the form of Common Stock or split-up of shares,
the Common Stock issued or delivered as such dividend or distribution or
resulting from such split-up will be deemed to be additional Restricted Stock
and will be subject to the same Restrictions and to such other terms and
conditions of the

-6-



--------------------------------------------------------------------------------



 



      2003 Plan and this Agreement as applied to the Restricted Stock with
respect to which such dividend or distribution was paid or which was subject to
such split-up.

     (f) Delivery of Certificates. Upon expiration of Restrictions on any
Restricted Stock, the shares previously issued in the name of Employee as such
Restricted Stock shall no longer be deemed to be Restricted Stock, and the
Company shall, subject to the satisfactory payment of any federal, state or
foreign taxes or other amounts referred to in Section 4, below, cause any legend
referring to the Restrictions to be removed from the certificate(s) representing
such shares and shall deliver such certificate(s) (together with any property
resulting from Section 3(e)(iii)) to Employee.
     (g) Stock Powers. Employee shall deliver to the General Counsel of the
Company, at the time of execution of this Agreement and/or at such other time or
times as the General Counsel may request, one or more executed stock powers, in
the form attached hereto as Exhibit A or such other form as may be specified by
the General Counsel, authorizing the transfer of the Restricted Stock to the
Company upon forfeiture, and Employee shall take such other steps or perform
such other actions as may be requested by the General Counsel to effect the
transfer of any forfeited Restricted Stock (together with any property resulting
from Section 3(e)(iii)) to the Company.
     4. Tax Withholding. Employee shall make arrangements satisfactory to the
Company, or, in the absence of such arrangements, the Company and any subsidiary
may deduct from any payment to be made to Employee any amount necessary, to
satisfy requirements of federal, state, local, or foreign tax law to withhold
taxes or other amounts with respect to the grant of the Restricted Stock or the
expiration of the Restrictions applicable to the Restricted Stock (and any
property resulting from Section 3(e)(iii)). In the event that Employee files,
under Section 83(b) of the Code, an election to be taxed on his receipt of
Restricted Stock as the receipt of ordinary income at the date of grant of the
Restricted Stock, Employee shall at the time of such filing notify the Company
of the making of such election and furnish a copy of the notice to the Company.
Unless Employee has made separate arrangements satisfactory to the Company, the
Company may elect to withhold shares deliverable upon lapse of the Restrictions
on the Restricted Stock having a fair market value (as determined by the
Committee) equal to the amount of such tax liability required to be withheld in
connection with the grant of the Restricted Stock or the expiration of the
Restrictions applicable to the Restricted Stock, but the Company shall not be
obligated to withhold such shares. The Company may specify a reasonable deadline
(for example, 90 days before lapse of Restrictions) by which separate
arrangements must be made for payment of withholding taxes other than through
withholding of shares.
     5. Legal Compliance. Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules and regulations of the NYSE, the National Association of Securities
Dealers, Inc., or any other stock exchange, or any other obligation of the
Company or Employee relating to the Restricted Stock or this Agreement.
     6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.

-7-



--------------------------------------------------------------------------------



 



     7. Miscellaneous. This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties. This Agreement and the
2003 Plan constitute the entire agreement between the parties with respect to
the Restricted Stock, and supersede any prior agreements or documents with
respect thereto. No amendment, alteration, suspension, discontinuation, or
termination of this Agreement which may impose any additional obligation upon
the Company or materially impair the rights of Employee with respect to the
Restricted Stock shall be valid unless in each instance such amendment,
alteration, suspension, discontinuation, or termination is expressed in a
written instrument duly executed in the name and on behalf of the Company and,
if Employee’s rights are being materially impaired, by Employee. Neither the
Restricted Stock nor the granting thereof shall constitute or be evidence of any
agreement or understanding, express or implied, that Employee has a right to
continue as an officer or employee of the Company or any subsidiary for any
period of time, or at any particular rate of compensation. Any waiver by the
Company of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach of such provision or any other
provision hereof.
     The Employee hereby acknowledges that the type and periods of restriction
imposed in the provisions of this Agreement are fair and reasonable. The
Employee hereby further acknowledges that the provisions of this Agreement shall
be enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, the
Employee agrees that if any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made. In
addition, if any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

          Employee:   JEFFERIES GROUP, INC.
 
       
[Insert employee name]
  By:    
 
     
 
 
       
Social Sec. No.
       
 
       
Address:
       
[Insert employee address]
       

-8-



--------------------------------------------------------------------------------



 



STOCK POWER
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto Jefferies Group, Inc. [insert number of shares] shares of Common Stock,
$0.0001 par value per share, of Jefferies Group, Inc., a Delaware corporation
(the “Corporation”), registered in the name of the undersigned on the books and
records of the Corporation, and does hereby irrevocably constitute and appoint
[Name] and [Name], and each of them, attorneys, to transfer the Common Stock on
the books of the Corporation, with full power of substitution in the premises.

     
 
   
 
  (Signature should be in exact form as on Stock certificate)
 
   
 
   
 
  Date

-9-